Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-15-2009

Douris v. Newtown Bor
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4427




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Douris v. Newtown Bor" (2009). 2009 Decisions. Paper 2028.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/2028


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-57                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 07-4427


                              JAMES GEORGE DOURIS,
                                              Appellant

                                           v.

                               NEWTOWN BOROUGH


                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                           (E.D. Pa. Civil No. 07-cv-00165)
                     District Judge: Honorable R. Barclay Surrick


                  Submitted for Possible Summary Action Pursuant to
                       Third Circuit LAR 27.4 and I.O.P. 10.6
                                  December 18, 2008

                Before: BARRY, AMBRO AND SMITH, Circuit Judges

                            (Opinion filed: January 15, 2009)


                                       OPINION


PER CURIAM

      James Douris, proceeding pro se, appeals an order of the United States District

Court for the Eastern District of Pennsylvania denying his motion to proceed in forma


                                           1
pauperis. We will affirm the order of the District Court.

       Douris filed a motion to proceed in forma pauperis in District Court in connection

with an employment discrimination action against Newtown Borough. In his in forma

pauperis motion, Douris stated that he had not been employed since 1994, that he was

disabled, that he had no income or cash, and that he owned half of a house valued at

$100,000 and half of a car valued at $500.

       The District Court denied Douris’s motion to proceed in forma pauperis, stating

that Douris appeared to qualify financially for such status, but concluding that Douris’s

frequent filings in federal court constituted an abuse of the system and “extreme

circumstances” that justified denying in forma pauperis status. The District Court noted

that this was Douris’s eleventh lawsuit in the Eastern District of Pennsylvania since 1999,

that all of his lawsuits had lacked merit, and that significant time and resources had been

spent on Douris’s claims. The District Court ordered Douris to pay the filing fee within

20 days or his action would be dismissed. This appeal followed.1

       This appeal was initially stayed pending the disposition of Douris v. Middletown

Township, et al., C.A. Nos. 07-1101 and 07-2707, another case in which the District

Court denied Douris in forma pauperis status based on abusive filings. We held in

Middletown Township that the District Court did not err in denying Douris in forma



   1
   We grant Douris’s motion to proceed in forma pauperis for the purpose of this appeal.
We have jurisdiction pursuant to 28 U.S.C. § 1291. Deutsch v. United States, 67 F.3d
1080, 1083 (3d Cir. 1995).

                                             2
pauperis status on this basis. Douris v. Middletown Township, et al., 2008 WL 4195150,

*2 (3d Cir. Sept. 15, 2008) (unpublished opinion). We agreed with the District Court

that Douris’s filings were abusive and constituted “extreme circumstances” warranting an

exception to the rule that leave to proceed in forma pauperis is based on a showing of

indigence. Id. We noted that Douris had repeatedly and unsuccessfully filed lawsuits

claiming civil rights violations, and that his lawsuits had required the expenditure of

significant judicial resources. Id.2

       Douris was given the opportunity to address the effect of Middletown Township

on his present appeal. Douris, however, argued the merits of his complaint, stating that

he had alleged that Newtown Borough intentionally discriminated against him by failing

to provide handicap access to a Borough building, thereby precluding him from applying

for employment as Borough secretary. Douris did not address the denial of his motion to

proceed in forma pauperis based on his abusive filings in federal court. For the same

reasons stated in Middletown Township, the District Court did not err in denying Douris

in forma pauperis status.

       Accordingly, because this appeal does not raise a substantial question, we will



   2
     We also noted in Middletown Township that there may be little practical effect to a
litigant when in forma pauperis status is denied based on an abuse of the system. When a
litigant is granted in forma pauperis status based on indigence, the district court may
dismiss the complaint if it is frivolous or malicious under § 1915(e)(2)(B). See Sinwell,
536 F.2d at 18-19. Like the denial of in forma pauperis status, a dismissal under
§ 1915(e)(2)(B) is without prejudice to the filing of a paid complaint. Denton v.
Hernandez, 504 U.S. 25, 34 (1992).

                                             3
affirm the order of the District Court.3




   3
    Douris has filed a document in this Court entitled “Deception Before the Court By
Attorney.” To the extent Douris requests that the Court take disciplinary action against
counsel for the Appellee based on counsel’s entry of appearance, Douris’s request is
denied.

                                            4